Taxis, P. J.,
— The said minor, known as Patricia M. Driggs, will not arrive at full age until December 3, 1959.
The reason or purpose for the filing of the account now before the court is that the minor has become a nonresident of this Commonwealth, and upon petition and by decree of this court under date of July 26,1957, copies of which have been submitted and are attached hereto, the present guardianship may be terminated upon proof of the appointment of a new guardian for said minor in Knoxville, Tenn. A certified copy of the appointment, by the County Court of Knox County, *588State of Tennessee, of Dorothea R. Driggs as guardian for Patricia M. Driggs, has been submitted and is attached hereto. Also submitted, and attached hereto, is affidavit evidencing that no rights of a resident of the Commonwealth will be adversely affected and that removal of the property will not conflict with any limitations upon the right of the minor to such property, all in accordance with section 1121 of the Fiduciaries Act of April 18,1949, P. L. 512, Cf. Reed Estate, 80 D. & C. 504. Said guardianship is therefore terminated.
The account shows a balance for distribution of $7,326.40, composed, as set forth on page 2, of U. S. Treasury bonds $4,960.79, and cash.
The balance for distribution is awarded to Dorothea R. Driggs, guardian for Patricia M. Driggs, a minor, for further administration in the jurisdiction where the minor resides.